DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 5-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Wang (PGPUB: 20200082165) in view of Hohwald (PGPUB: 20180189325), and further in view of Abolmaesumi (PGPUB: 20190125298 Abolmaesumi).

Regarding claims 1 and 8, Wang teaches a system for training an engine prediction neural network to identify a best candidate neural network for classifying an image, the system comprising: 
a memory; and one or more processors coupled to the memory, the one or more processor (see Fig. 1) configured to: 
classify the first ground truth image using a plurality of candidate neural networks (see Fig. 1, paragraph 44, the candidate sample frames extracted from the original data set are clustered according to certain features to obtain different types of pedestrian samples and non-pedestrian samples, to train different detection models. With the re-sampling of samples based on a K-means clustering algorithm, each sub -classifier can learn different and more concentrated pedestrian features, so that each classifier can learn more specific sample features, to enhance the classification ability of a certain type of samples, enhance the classification effect of each classifier in the collaborative model); 
determine a classification accuracy score of a classification result of the first ground truth image for each candidate neural network of the plurality of candidate neural networks (see Fig. 1 and 2, paragraph 67, after obtaining a plurality of trained deep network models, various samples in the original training data set are simultaneously input into the deep models for classification and identification, and several detection scores are obtained (the detection scores for the classification are obtained for each deep network model)); and 
train the engine prediction neural network to predict the best candidate engine by associating the image features of the first ground truth image with the classification accuracy score of each candidate neural network (see Fig. 1 and 2, paragraph 67, these output scores are composed into vectors as the observation information of each sample to train an artificial neural network and obtain a collaborative classification model, that is, a Collaborative Deep Network model, in which a plurality of different deep network sub -classifies are embedded, which can effectively use this information to complete more accurate pedestrian detection tasks after comprehensively learning the preliminary classification information of each sample).  
However, Wang does not expressly teach extract image features of a first ground truth image by using outputs of one or more layers of an image classification neural network.
Hohwald teaches that the convolutional neural network 240 extracts feature descriptors from the training images. The convolutional neural network 240 processes the set of training data 248 in order to learn to identify a correlation between an image and an object classification by analyzing pixel data of the image (see Fig. 3, paragraph 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang by Hohwald for providing the convolutional neural network 240 extracts feature descriptors from the training images, as to extract image features of a first ground truth image by using outputs of one or more layers of an image classification neural network. Therefore, the combination would provide the technique for extracting features from an image via neural network.
However, the combination does not expressly teach wherein the best candidate neural network comprises a neural network having a highest predicted confidence of accuracy score.
Abolmaesumi teaches that the quality assessment value may be a score with criteria and/or a range that varies depending on the view category with which the neural network is associated. In some embodiments, the expert which provided the quality assessment values with which the neural network was trained may have determined the quality assessment values as an aggregation of scores derived using semi-quantitative see Fig. 11, paragraph 96); after quality assessment values have been received and associated with each set of echocardiographic training images, the neural network trainer 502 may train neural networks using the echocardiographic training images as inputs and the associated expert quality assessment values as desired outputs to determine sets of neural network parameters defining the neural networks, wherein at least a portion of each of the neural networks is associated with one of the image view categories (see Fig. 15, paragraph 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Abolmaesumi for providing the neural network trainer 502 may train neural networks using the echocardiographic training images as inputs and the associated expert quality assessment values as desired outputs to determine sets of neural network parameters defining the neural networks, as wherein the best candidate neural network comprises a neural network having a highest predicted confidence of accuracy score. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Regarding claims 2 and 9, the combination teaches wherein the first ground truth image comprises a portion of an image (see Hohwald, paragraph 40, training of a series of computer-operated neural networks, such as a computer-operated convolutional neural network, to teach the neural network to identify features of images mapping to certain object classes for identifying those images that are responsive to an input search query with a probability that a region of an image is deemed salient).  

Regarding claims 3 and 10, the combination teaches wherein the image classification neural network comprises a VGG convolutional image classification neural network (see Abolmaesumi, Fig. 8, paragraph 82, all cony layers have kernels with the size of 3.times.3, which may, for example, follow the VGG architecture discussed in Simonyan, K., Zisserman, A.: Very Deep Convolutional Networks for Large-Scale Image Recognition).  

Regarding claims 4 and 11, the combination teaches wherein the one or more processors are configured to extract image features by extracting outputs of the first and the last hidden layers of the image classification neural network (see Hohwald, Fig. 3, paragraph 67, the feature extraction algorithm executed by the convolutional neural network 240 may be implemented with a single fully connected layer of the convolutional neural network 240 in some embodiments, or with three fully connected layers of the convolutional neural network 240 in other embodiments).  

Regarding claims 6 and 13, the combination teaches wherein outputs of the one or more layers comprises weights of the one or more layers of the image classification neural network (see Wang, Fig. 1 and 2, paragraph 67).  

Regarding claims 7 and 14, the combination teaches wherein the one or more processors are further configured to: 
receive a second image (see Hohwald, paragraph 41, a set of training images may be provided to the convolutional neural network in order to teach the convolutional neural network to identify features of a training image, and then process those features against a number of object classes); 
extract image features of the second image using the image classification neural network (see Hohwald, Fig. 3, paragraph 74, the processor 236, using the behavioral data engine 245, extracts the most popular search queries from the obtained session logs. Subsequently, in step 323, the processor 236, using the image search engine 242, determines a set of images from an image collection that is relevant to a corresponding extracted popular search query. Next, in step 324, for each set of images, the processor 236, using the language model engine 244, obtains raw classification weights for each image in the set of images from a trained vision model); 
use the trained engine prediction neural network, determining a second image classification neural network having a highest predicted confidence of accuracy score among a group of neural networks based at least on the image features of the second image (see Abolmaesumi, Fig. 11 and 15, paragraph 96 and 116, the quality assessment value may be a score with criteria and/or a range that varies depending on the view category with which the neural network is associated. In some embodiments, the expert which provided the quality assessment values with which the neural network 
classify the second image using the second image classification neural network (see Hohwald, Fig. 3, paragraph 69, for each object class, the convolutional neural network 240 is trained to recognize an object in a region of an image as salient from the feature descriptor vectors. The convolutional neural network 240 may be trained to identify the most salient objects and their location within the image).


Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Wang (PGPUB: 20200082165) in view of Hohwald (PGPUB: 20180189325), in view of Abolmaesumi (PGPUB: 20190125298), and further in view of Bernal (PGPUB: 20170255831).

Regarding claims 5 and 12, the combination does not expressly teach wherein 
	Bernal teaches that when the neural network is used for classification, a softmax layer can be implemented (with the number of output nodes equal to the number of classes) as an output layer or last layer (see Fig. 4, paragraph 59); For both classification schemes, the extracted features were obtained from the activation of the last hidden layer in the fine-tuned AlexNET CNN. In one case, the output of the 7-class softmax layer was used as a classifier (see Fig. 8 and 9, paragraph 82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Bernal for providing for both classification schemes, the extracted features were obtained from the activation of the last hidden layer in the fine-tuned AlexNET CNN, as wherein the one or more processors are configured to extract image features by extracting using outputs of the last hidden layer of the image classification neural network. Therefore, combining the elements of last hidden for extracting features from prior arts according to known methods and technique would yield predictable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN JIA/Primary Examiner, Art Unit 2667